 



Exhibit 10.1
THIRD MODIFICATION AGREEMENT
     THIS THIRD MODIFICATION AGREEMENT (this “Modification”), dated as of this
5th of October, 2006, by and among NEIGHBORHOODS CAPITAL, LLC, a Virginia
limited liability company, the limited liability companies identified above
their executions hereof as Borrowers or Guarantors (Capital and each of the
Borrowers and Guarantors, individually, an “Obligor”, and collectively, the
“Obligors”); the parties identified above their executions hereof as Lenders and
other Lenders who may become a party to the Agreement (as hereinafter defined)
(each, a “Lender” and, collectively, the “Lenders”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association, as a Lender, as Agent for the
Lenders and as Issuing Lender.
RECITALS:
     WHEREAS, pursuant to a First Modified and Restated Loan Agreement dated
November 15, 2004, as modified in a First Modification Agreement dated July 11,
2005 and in a Second Modification Agreement dated December 28, 2005, by and
among the Obligors, the Lenders and the Agent (the “Agreement”), the Lenders
have made a Credit Facility in the principal amount not to exceed at any time
outstanding $150,000,000 available to the Obligors;
     WHEREAS, the Obligors, the Lenders and the Agent desire to modify, amend
and confirm the Agreement and the other Loan Documents (as hereinafter defined)
as set forth in this Modification; and
     WHEREAS, capitalized terms used but not defined in this Modification shall
have the meanings ascribed to them in the Agreement; the Obligors’ respective
indebtedness, duties and obligations under the Agreement and the other Loan
Documents are hereinafter collectively called the “Obligations”; and all liens,
security interests, assignments, superior titles, rights, remedies, powers,
equities and priorities securing the Agreement and/or the other Loan Documents
or providing to Lenders recourse with respect thereto, are hereinafter
collectively called the “Liens.”
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Obligors, the Lenders and the
Agent agree to modify the Agreement as more specifically set forth below.

1.   Incorporation of Recitals; Defined Terms.

     The Recitals to this Modification are hereby incorporated into this
Modification and made a part hereof.
2. Modification to Certain Provisions of Agreement.
WB/Neighborhoods Capital, LLC
Third Modification Agreement

 



--------------------------------------------------------------------------------



 



     (a) The definition of “Revolving Credit Maturity Date” set forth in
Section 1.1 of the Agreement is hereby modified and restated as follows:
          “Revolving Credit Maturity Date” means December 1, 2009 or such later
date to which the Revolving Credit Maturity Date may be extended under
Section 2.7 hereof (but, if any such date shall not be a Business Day, the next
Business Day thereafter), which date shall constitute the last day of the
Revolving Credit Term.
     (b) The parties confirm that in consideration of this Modification, an
Extension Fee in the amount of .125% of the Revolving Credit Commitment
($150 million) is due and payable to the Agent, for the ratable benefit of the
Lenders, as provided in Section 4.4(c) of the Agreement. Other fees, charges and
expenses shall continue to be due and payable as provided in the Agreement.

3.   Representations and Warranties.

     The Obligors, respectively, hereby reaffirm all of representations and
warranties set forth in the Agreement and the other Loan Documents, and further
represent and warrant that (a) the execution and delivery of this Modification
do not contravene, result in a breach of, or constitute a default under, any
deed of trust, loan agreement, indenture or other contract or agreement to which
any Obligor is a party or by which any Obligor or any of its properties may be
bound (nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both), and do not violate or
contravene any law, order, decree, rule, regulation or restriction to which any
Obligor or any of its properties is subject; (c) this Modification constitutes
the legal, valid and binding obligation of each Obligor, enforceable in
accordance with its terms; (d) the execution and delivery of, and performance
under, this Modification are within each Obligor’s power and authority without
the joinder or consent of any other party and are not in contravention of any
law and have been duly authorized by all requisite action, and, are not in
contravention of such Obligor’s certificate of organization, operating agreement
or other limited liability company organizational documents if the Obligor is a
limited liability company or such Obligor’s certificate of incorporation,
by-laws or other corporate organizational documents if the Obligor is a
corporation; (e) there exists no default under the Agreement or any other Loan
Document; (f) there are no offsets, claims or defenses with respect to the
Obligations or the Agreement or any other Loan Document; and (g) each Obligor
other than S-M Financing is a duly organized and legally existing limited
liability company in good standing under the laws of the Commonwealth of
Virginia or, in the case of S-M Communities, Delaware, each Guarantor other than
S-M Financing and S-M Communities is qualified to do business in the State of
Maryland and S-M Financing is a duly organized and legally existing corporation
in good standing under the laws of Delaware. Each Obligor further represents and
warrants that, except as disclosed in writing to the Agent, there is no suit,
judicial or administrative action, claim, investigation, inquiry, proceeding or
demand pending (or, to such Obligor’s knowledge, threatened) against (i) any
Obligor, or (ii) which affects the Collateral or any Obligor’s title to the
Collateral purported to be owned by such Obligor, or (iii) which affects the
validity, enforceability or priority of the Agreement or any other Loan Document
or any Lien. Each Obligor, jointly and severally, agrees to indemnify and hold
the Lenders harmless against any loss, claim, damage, liability or expense
(including, without limitation, reasonable attorneys’
WB/Neighborhoods Capital, LLC
Third Modification Agreement

2



--------------------------------------------------------------------------------



 



fees) incurred as a result of any representation or warranty made by any Obligor
herein which proves to be untrue or inaccurate in any material respect, and
that, at Agent’s option, any such occurrence shall constitute an Event of
Default.

4.   Renewal; Lien Continuation; No Novation.

     The Obligors, respectively, hereby renew the Obligations for which they are
responsible under the Agreement, as modified by this Modification, and under the
other Loan Documents and promise to pay and perform all Obligations for which
they are responsible under the Agreement, as modified by this Modification, and
the other Loan Documents. The Obligors, respectively, ratify and confirm the
Liens as valid, subsisting and continuing to secure the Obligations, as modified
by this Modification. This Modification shall not in any manner diminish,
impair, release, waive or extinguish the Obligations or the Liens. The execution
and delivery of this Modification shall not constitute a novation of the debt
evidenced and secured by the Agreement and the other Loan Documents.

5.   Miscellaneous.

     Unless specifically modified in this Modification, all terms of the
Agreement and the other Loan Documents shall remain in full force and effect. To
the extent of any direct conflict between the Agreement and the other Loan
Documents and this Modification, this Modification shall control. This
Modification (a) shall bind and benefit the parties hereto and their respective
successors and assigns; (b) shall be governed by the laws of the Commonwealth of
Virginia and United States federal law; and (c) may be executed in several
counterparts, and by the parties hereto on separate counterparts, and each
counterpart, when executed and delivered, shall constitute an original agreement
enforceable against all who signed it without production of or accounting for
any other counterpart, and all separate counterparts shall constitute the same
agreement.

6.   Reaffirmation of Guaranty.

     Without limiting the other provisions of this Modification, each Guarantor
hereby consents to and joins in this Modification and hereby declares to and
agrees with the Lenders that the Guaranty is and shall continue in full force
and effect for the benefit of Lenders with respect to the Obligations, as
modified by this Modification, that there are no offsets, claims or defenses of
Guarantor with respect to the Guaranty or the Obligations, that the Guaranty is
not diminished or impaired, released, waived or extinguished in any way by this
Modification or the transactions contemplated hereby, and that the Guaranty is
hereby ratified and confirmed in all respects. Each Guarantor further hereby
reaffirms all of the representations and warranties set forth in the Guaranty.
Each Guarantor acknowledges that the Lenders would not execute this Modification
or otherwise consent to its terms without the foregoing agreements.
[Executions Begin on the Following Page]
WB/Neighborhoods Capital, LLC
Third Modification Agreement

3



--------------------------------------------------------------------------------



 



     WITNESS THE FOLLOWING EXECUTIONS AND SEALS.

                      OBLIGORS:    
 
                    BORROWERS:    
 
                    NEIGHBORHOODS CAPITAL, LLC    
 
                    By:   /s/ Martin K. Alloy   (SEAL)                      
Name: Martin K. Alloy             Title:   Chairman    
 
                    BRAM NEIGHBORHOODS, LLC,         GLENKIRK NEIGHBORHOODS,
LLC,         GLYNN TARRA ESTATES, LLC,         NEIGHBORHOODS I, L.L.C.,        
NEIGHBORHOODS II, LLC,         NEIGHBORHOODS III, LLC,         NEIGHBORHOODS IV,
LLC,         COLES RUN NEIGHBORHOODS, LLC,         ZION NEIGHBORHOODS, LLC,    
    WALL NEIGHBORHOODS, LLC,         MARUMSCO NEIGHBORHOODS, LLC,        
NEIGHBORHOODS VI, LLC,         BEECH GROVE NEIGHBORHOODS, LLC,        
NEIGHBORHOODS V, LLC,         LANDMARK NEIGHBORHOODS, LLC,         BRAM III
NEIGHBORHOODS, LLC,         OLD DOMINION NEIGHBORHOODS, LLC,         SPRING PARK
NEIGHBORHOODS, LLC,         FAIR OAKS NEIGHBORHOODS, LLC and         SHIRLINGTON
NEIGHBORHOODS, LLC    
 
                    By:   NEIGHBORHOODS CAPITAL, LLC,               its Sole
Member    
 
               
 
      By:   /s/ Martin K. Alloy   (SEAL)
 
               
 
          Name: Martin K. Alloy    
 
          Title:   Chairman    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Third Modification Agreement

4



--------------------------------------------------------------------------------



 



                      GUARANTORS:    
 
                    STANLEY-MARTIN COMMUNITIES, LLC           a Delaware limited
liability company    
 
                    By:   /s/ Martin K. Alloy   (SEAL)                      
Name: Martin K. Alloy             Title:   Chairman    
 
                    STANLEY-MARTIN FINANCING CORP.,           a Delaware
corporation    
 
                    By:   /s/ Martin K. Alloy   (SEAL)                      
Name: Martin K. Alloy             Title:   Chairman    
 
                    KF NEIGHBORHOODS, L.L.C.,         KF II NEIGHBORHOODS, LLC
and         WILDEWOOD NEIGHBORHOODS, LLC    
 
                    By:   NEIGHBORHOODS CAPITAL, LLC,               its Sole
Member    
 
               
 
      By:   Martin K. Alloy   (SEAL)
 
               
 
          Name: Martin K. Alloy    
 
          Title:   Chairman    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Third Modification Agreement

5



--------------------------------------------------------------------------------



 



                  AGENT AND LENDER:
 
                WACHOVIA BANK, NATIONAL ASSOCIATION,       as Agent and Lender,
including as successor       in merger to SouthTrust Bank
 
           
 
  By:   /s/ Michael R. Jordan   (SEAL)
 
           
 
      Name: Michael R. Jordan    
 
      Title:   SVP    

[Executions Continue on the Following Page]
WB/Neighborhoods Capital, LLC
Third Modification Agreement

6



--------------------------------------------------------------------------------



 



                      OTHER LENDERS:    
 
                    BRANCH BANKlNG AND TRUST COMPANY    
 
                    By:   /s/ Gregg E. Dougherty   (SEAL)              
 
      Name:   Gregg E. Dougherty    
 
      Title:   SVP    
 
                    KEYBANK NATIONAL ASSOCIATION    
 
                    By:   /s/ Linda Long   (SEAL)              
 
      Name:   Linda Long    
 
      Title:   Senior Vice President    
 
                    FIRST HORIZON HOME LOAN CORPORATION    
 
                    By:   /s/ Alan Drewer   (SEAL)              
 
      Name:   Alan Drewer    
 
      Title:   SVP    

WB/Neighborhoods Capital, LLC
Third Modification Agreement

7